 



Exhibit 10.1

CONSENT AND WAIVER AGREEMENT

         This Consent and Waiver Agreement (the “Agreement”) is made this 4th
day of April, 2002, by and between LINC Acquisition One, LLC c/o Republic Credit
Corporation I as servicer, P.O. Box 22564, Denver, Colorado 80222-0564
(“Lender”), Fast Forward Marketing, Inc. (the “Company”) and Intervisual Books,
Inc. (“IBI”). This Agreement is delivered in connection with the potential sale
of all the assets of the Company to FFM Acquisition Corporation (the “Sale”).

RECITALS

         WHEREAS, pursuant to that certain Loan and Security Agreement dated as
of May 12, 1999, as amended (the “Loan Agreement”), between U.S. Bank National
Association, successor to Santa Monica Bank, and as assigned to Lender,
Intervisual Books, Inc., a California corporation (“IBI”), and the Company,
IBI’s wholly owned subsidiary, IBI obtained a revolving line of credit (the
“Loan”);

         WHEREAS, under the terms of the Loan Agreement, the Loan is secured by,
among other things, all of the assets of the Company and therefore the Company
may not, without Lender’s prior written consent, consummate the Sale;

         WHEREAS, Lender desires that any rights it may have, which may (i)
prevent the consummation of the Sale or (ii) constitute an event of default, or
would otherwise entitle Lender to any damages, monetary or otherwise, be waived
to the extent, and only to the extent, necessary to complete the transactions
contemplated by the Sale; and

         WHEREAS, the Company, IBI and FFM Acquisition Corporation (the “Buyer”)
have entered into an Asset Purchase Agreement dated March 29, 2002 (the “Asset
Purchase Agreement”) that provides for the Sale subject to the receipt of a
consent and waiver from Lender.

         NOW THEREFORE, in consideration of the benefits to be derived by Lender
pursuant to the Sale, Lender, IBI and the Company hereby agree to the following:

         1.     Lender hereby expressly consents to the transactions
contemplated by the Sale.

         2.     Lender hereby expressly waives any provisions of the Agreement,
or the various agreements entered into in connection therewith, only to the
extent necessary to permit the consummation of the transactions contemplated by
the Sale. By waiving these provisions, Lender does not waive any other
provisions of the Loan Agreement nor does Lender waive any past, current or
future defaults.

 



--------------------------------------------------------------------------------



 



         3.     Upon the closing of the transactions contemplated by the Sale
and upon the receipt of the Initial Payment, as defined below, Lender releases
all security interests and liens which the Company or IBI may have granted to
Lender or which Lender may have in the assets of the Company.

         4.     Upon the closing of the transactions contemplated by the Sale,
Lender further agrees to deliver to the Company any and all documents required
to release these liens, such termination statements, releases, cancellations,
discharges or other agreements as may reasonably be requested by the Company or
Buyer in connection with Lender’s releases and Lender empowers the Company to
execute and file such termination statements on behalf of Lender.

         5.     As consideration for the consent and waiver delivered by Lender,
the Company upon closing of the Sale shall pay to Lender the sum of $175,000
immediately upon the closing of the Sale (the “Initial Payment”) and up to an
additional $112,500, all of which is to be applied as a reduction of the
principal amount of the IBI’s outstanding debt under the Loan Agreement. Upon
closing of the Sale, the Company will provide Lender with a list of the Closing
Receivables as defined in the Asset Purchase Agreement and within five
(5) business days of the end of each month, starting April 30, 2002, the Company
will provide Lender with a statement detailing the amount of cash the Company
received for collections on the Closing Receivables. Based on this statement,
within 10 days of the end of each month, the Company will pay Lender as a
reduction of the principal amount of IBI’s outstanding debt, 45% of the amount
received up to a maximum aggregate amount of $112,500.

         6.     IBI and the Company ratify and reaffirm (a) all loans
outstanding under the Loan Agreement without setoff, defense, or counterclaim,
(b) that the unpaid principal balance due on the Loan (as of March 11, 2002,
prior to the application of the proceeds provided for in this Agreement) is
$1,555,000.00) and (c) Lender’s security interest in all of the collateral as
provided for in the Loan Agreement.

         7.     IBI and the Company acknowledge and agree that neither of them
(a) has any claim or cause of action against Lender, nor (b) has any offset
right, counterclaim, or defense of any kind against Lender with respect to the
indebtedness under the Loan Agreement. IBI and the Company are aware that they
may later discover facts in addition to or different from those which they now
know or believe to be true with respect to the matters represented in this
Agreement and that it is nevertheless their intention to settle, release and
discharge fully, finally and forever thee matters, known or unknown, suspected
or unsuspected, which previously existed, now exist or may exist.

         8.     The waivers and consents granted herein shall apply only to the
matters specifically set forth herein.

         9.     This Agreement may be executed in counterparts, each of which
shall constitute an original and all of which when taken together shall
constitute one and the same Agreement.

2



--------------------------------------------------------------------------------



 

              LINC ACQUISITION ONE, LLC,
a Delaware limited liability company               By: LINC Capital, Inc., its
manager               By:   /s/ J. H. Possehl
Name: James H. Possehl
Title: President               INTERVISUAL BOOKS, INC.               By:   /s/
Dan P. Reavis
Name: Dan P. Reavis
Title: CFO               FAST FORWARD MARKETING, INC.               By:   /s/
Dan P. Reavis
Name: Dan P. Reavis
Title: EVP/CFO

3